UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2477



TRUITT A. SEGERS,

                                             Plaintiff - Appellant,

          versus

U.S. DEPARTMENT OF VETERANS AFFAIRS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CA-94-657-6)


Submitted:   October 3, 1995               Decided:   March 21, 1996


Before WILKINSON, Chief Judge, and NIEMEYER and MOTZ, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Truitt A. Segers, Appellant Pro Se.     John Warren Stone, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his action for lack of jurisdiction. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Segers v. United States Dep't of Veterans Affairs, No. CA-94-657-6
(M.D.N.C. July 6, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2